COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-15-00195-CV


TERRY REVELL                                                      APPELLANT

                                         V.

MORRISON SUPPLY COMPANY,                                           APPELLEE
LLC


                                      ----------

       FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                 TRIAL COURT NO. 2014-001828-2

                                      ----------

                                     OPINION

                                      ----------

      Appellant Terry Revell appeals the trial court’s take-nothing judgment in

favor of appellee Morrison Supply Company, LLC (Morrison Supply).       In two

issues, he contends that the trial court erred by granting Morrison Supply’s

traditional motion for summary judgment on the basis of his alleged lack of

standing. We reverse the trial court’s judgment and remand this case to that

court for further proceedings.
                              Background Facts

      Revell sued Morrison Supply.      In his original petition, he pled that in

February 2013, while he was at Morrison Supply’s business, one of Morrison

Supply’s employees caused 4,000 pounds of pipe to fall on him, which caused

him to suffer severe injuries. He brought a claim for negligence and sought

damages.

      Morrison Supply answered the suit by pleading that Revell lacked

standing. Specifically, Morrison Supply pled in its first amended answer that

Revell had previously filed for chapter 13 bankruptcy;1 that his negligence claim

against Morrison Supply, which was based on an injury occurring during the

bankruptcy case, was property of the bankruptcy estate; and that he therefore

had no standing to pursue the claim.

      Morrison Supply filed a traditional motion for summary judgment on the

standing issue. In the motion, Morrison Supply argued in part,

      [Revell] has no standing because any interest he had in the instant
      action was transferred to his bankruptcy estate before he sued. As
      such, there is no controversy between [him and] . . . Morrison
      Supply. Further, because [Revell] failed to disclose his claim to the
      bankruptcy court, despite his affirmative duty to do so, the claim did
      not return to him when his bankruptcy case was dismissed and
      closed.



      1
       See 11 U.S.C.A. §§ 1301–30 (West 2016). Chapter 13 allows wage-
earning debtors to “reorganize with a repayment plan as an alternative to seeking
a complete discharge of debts through the . . . liquidation process.” In re Meza,
467 F.3d 874, 877 (5th Cir. 2006).


                                        2
      To its summary judgment motion, Morrison Supply attached evidence

showing that Revell filed his chapter 13 bankruptcy petition in December 2012,

that he filed an amended bankruptcy plan that same month, that creditors

objected to the confirmation of the plan, that the trustee filed a motion to dismiss

for Revell’s failure to obtain timely confirmation of the plan in February 2013, and

that the bankruptcy court dismissed the case in April 2013 while explicitly stating

that Revell’s debts were not discharged.2 The evidence also showed that Revell

never formally disclosed his potential claim against Morrison Supply as an asset

in any document he filed with the bankruptcy court even though one schedule

asked him to list “contingent and unliquidated claims of every nature.”

      Revell responded to Morrison Supply’s summary judgment motion. He

argued, in part, that he had met any disclosure requirement because his wife had

verbally informed the bankruptcy trustee about his injury at Morrison Supply, that

any property vested in the bankruptcy estate was revested in him when the

bankruptcy case was dismissed, and that Morrison Supply’s motion was based

on a “discredited” and “rogue” case from this court, Kilpatrick v. Kilpatrick, 205
S.W.3d 690, 700–03 (Tex. App.—Fort Worth 2006, pet. denied).3              He also

contended that Morrison Supply would receive a windfall if the trial court granted

summary judgment on the standing argument, stating,


      2
     Another document from the bankruptcy court’s record shows that the
amount of “unsecured claims discharged without payment” was “$0.00.”
      3
          We discuss Kilpatrick below.


                                         3
      This Court must ask itself: who is prejudiced if this case proceeds?
      Because there was no bankruptcy plan ever confirmed and the
      bankruptcy was dismissed, [Revell’s] creditors have full collection
      rights and [Revell] is still obligated to pay each creditor in full. If this
      case proceeds, [Morrison Supply’s] obligations remain exactly the
      same as they would have had the bankruptcy trustee brought the
      claims: to pay [Revell] damages only in the event a jury determines
      they have liability.

Finally, Revell contended that a federal statute—11 U.S.C.A. § 349(b)(3) (West

2015)—unambiguously revested all assets (including all potential claims) in him

upon dismissal of the bankruptcy case.

      To his response, Revell attached summary judgment evidence, including

affidavits from him and his wife. Revell testified through his affidavit that his

injuries occurred in February 2013 but that he did not realize that he “had a claim

at that point.” He stated that he learned he had a claim against Morrison Supply

well after the dismissal of the bankruptcy case, when his attorney in this case

completed the investigation about the incident leading to his injuries. Revell’s

wife swore that after Revell was injured, she called the bankruptcy trustee to

inform the trustee about the injury. She stated,

      The Trustee told me that the bankruptcy court has no sympathy for
      injuries and our case would be dismissed if we were unable to timely
      make our payments. I told them there was no way to make a
      payment and thought the case would just be dismissed. I had no
      idea my husband actually had a claim at that point.

             A few days after calling the Trustee, Terry continued to talk
      about how his injuries occurred[,] and I thought [Morrison Supply]
      should be held responsible. We met with an attorney a few days
      later. The attorney took the case under investigation. I was unsure
      if a case would be filed until after the investigation was complete.
      After the attorney received all the information, he let us know he was


                                           4
      going to file a lawsuit on behalf of Terry. This was about 14 months
      after the injuries occurred.

      In its reply to Revell’s response, Morrison Supply contended, in part, that

although Revell may have disclosed his injury during the bankruptcy case, he

had not disclosed a potential cause of action formally through schedules as

required. Morrison Supply also argued that section 349(b)(3) did not revest the

potential claim in Revell after the bankruptcy’s dismissal because the potential

claim arose during the pendency of the bankruptcy (rather than before its

commencement) and because section 349(b)(3) does not apply when a party

fails to disclose an asset in the bankruptcy court.

      The trial court granted Morrison Supply’s summary judgment motion and

ordered that Revell take nothing. Revell brought this appeal.

                                Revell’s Standing

      In his two issues, Revell contends that the trial court erred by granting

Morrison Supply’s summary judgment motion based on his alleged lack of

standing because his chapter 13 bankruptcy case was dismissed,4 the property

subject to the bankruptcy revested in him, there is no prejudice to the creditors or

Morrison Supply by allowing him to proceed on his claim in this suit, and a

genuine issue of material fact exists concerning whether he adequately disclosed


      4
        Revell argues in part, “The trial court erred in finding that the personal
injury claim belonged to the bankruptcy estate and [finding that] once the
bankruptcy estate was dismissed, Revell was deprived of standing to bring the
claim.”


                                          5
his potential claim in the bankruptcy case by verbally informing the trustee about

his injuries.   Morrison Supply contends that Revell’s negligence claim is the

property of his bankruptcy estate and that he therefore lacks standing to assert

the claim in this suit. Morrison Supply also contends that while Revell may have

disclosed his injuries to the trustee, he did not properly disclose the potential

claim in the bankruptcy case by amending his personal property schedule, and

the dismissal of Revell’s bankruptcy case did not revest in him property that he

had failed to disclose.

      We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010).       A defendant that conclusively negates a

plaintiff’s standing is entitled to summary judgment. See Bland ISD v. Blue, 34
S.W.3d 547, 553–54 (Tex. 2000); Duque v. Wells Fargo, N.A., 462 S.W.3d 542,

550 (Tex. App.—Houston [1st Dist.] 2015, no pet.). Standing is a component of

subject matter jurisdiction that focuses on who may properly bring a claim. Lake

v. Cravens, 488 S.W.3d 867, 885, 888 (Tex. App.—Fort Worth 2016, no pet.)

(op. on reh’g); City of Arlington v. Centerfolds, Inc., 232 S.W.3d 238, 244 (Tex.

App.—Fort Worth 2007, pet. denied) (“The issue of standing focuses on whether

a party has a sufficient relationship with the lawsuit so as to have a justiciable

interest in its outcome.”).   A court must have subject matter jurisdiction to

adjudicate a dispute, and without it, the merits of a case may not be reached.

Norris v. Brookshire Grocery Co., 362 S.W.3d 226, 231 (Tex. App.—Dallas 2012,

pet. denied).


                                        6
      As both parties focus their briefing and their contentions concerning

standing, in part, on our prior decision in Kilpatrick, we will begin by discussing

that decision. There, the plaintiff in a state case concerning the ownership of

certain stock had filed separate federal bankruptcy petitions in 1990, 1995, and

1996 without disclosing his ownership of the stock as an asset in any of the

bankruptcy cases. Kilpatrick, 205 S.W.3d at 693–95. The plaintiff received a

discharge in the first bankruptcy, while the second and third bankruptcies were

dismissed. Id. at 695. The defendants in the state litigation obtained a summary

judgment on the basis that the stock was the property of the bankruptcy estates

created by the bankruptcy filings and that, therefore, only the bankruptcy trustees

had standing to bring claims related to the stock. Id. at 699. We upheld the

summary judgment, stating,

             When a debtor files a bankruptcy petition, all of his property,
      including all legal and equitable interests, instantly becomes part of
      the bankruptcy estate. Antonov v. Walters, 168 S.W.3d 901, 904–05
      (Tex. App.—Fort Worth 2005, pet. denied). When property passes
      into the bankruptcy estate, the debtor loses all right, title, and
      interest in the property. 11 U.S.C.A. § 541(a) (West [2016]).[5]
      5
         Section 541 states that the commencement of a bankruptcy case creates
an estate that holds the debtor’s legal or equitable interests in property, with
some exceptions. 11 U.S.C.A. § 541(a)(1); see also Norris, 362 S.W.3d at 231
(“[V]irtually all of a debtor’s assets, including causes of action at the
commencement of the case, vest in the bankruptcy estate upon the filing of a
bankruptcy petition.”). Once an asset becomes part of the bankruptcy estate, all
rights held by the debtor in the asset are typically extinguished unless the asset
is abandoned by the trustee. Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380,
385 (5th Cir. 2008); see 11 U.S.C.A. § 554(d) (West 2016) (“Unless the court
orders otherwise, property of the estate that is not abandoned under this section
and that is not administered in the case remains property of the estate.”); Norris,
362 S.W.3d at 231.


                                        7
      When this occurs, a debtor also loses standing to pursue claims held
      by the bankruptcy estate. [Douglas v. Delp, 987 S.W.2d 879, 882
      (Tex. 1999).] The trustee, as the representative of the estate, gains
      exclusive standing to assert any claim arising from the violation of
      rights associated with the estate. Id. Here, [the plaintiff] asserts that
      because the 1995 and 1996 bankruptcy proceedings were
      dismissed before a final disposition was made, the . . . stock
      revested with him, giving him standing to bring this claim. We
      disagree.

              When a bankruptcy case is dismissed, the property of the
      estate revests in the entity in which the property was vested
      immediately before the commencement of the case. 11 U.S.C.A.
      § 349(b)(3).[6] The practical effect of a dismissal is to “undo” the
      bankruptcy case by restoring all property rights to the person to
      whom they belonged immediately before the initiation of the case.
      Kunica v. St. Jean Financial, Inc., 233 B.R. 46, 53–55 (S.D.N.Y.
      1999). But there is an important caveat to this rule on which we
      base our decision: upon the dismissal of a bankruptcy case, the
      estate’s assets revest in the debtor only if the assets were disclosed
      to the bankruptcy court when the debtor scheduled his assets. Id.
      Here, [the plaintiff] filed two Chapter 13 bankruptcies in 1995 and
      1996. As a result of these filings, all assets he held became the
      property of the bankruptcy estates. See 11 U.S.C.A. § 541(a). [The
      plaintiff] did not disclose any interest in . . . stock within his
      bankruptcy schedules as required pursuant to 11 U.S.C.A. § 541(a).
      Therefore, when the 1995 bankruptcy was dismissed, the 900
      shares of . . . stock remained with the bankruptcy estate.

            In making our decision, we have carefully considered the
      importance of the disclosure requirement in bankruptcy cases. Full
      disclosure of the debtor’s assets is absolutely required when a
      bankruptcy case is first initiated, and the debtor is required to

      6
       Section 349(b)(3) states that “[u]nless the court, for cause, orders
otherwise, a dismissal” of a bankruptcy case “revests the property of the estate in
the entity in which such property was vested immediately before the
commencement of the case.” 11 U.S.C.A. § 349(b)(3); see also Crawford v.
Franklin Credit Mgmt. Corp., 758 F.3d 473, 484–85 (2d Cir. 2014) (holding that
section 349(b)(3) controls over section 554(d) because after dismissal of a
bankruptcy case, there is “no longer any bankruptcy estate . . . [and] no longer
any property of the estate”).


                                         8
      provide a complete schedule of his assets to the trustee.[7] In re
      Coastal Plains, Inc., 179 F.3d 197, 207–08 (5th Cir. 1999), cert.
      denied, 528 U.S. 1117, 120 S. Ct. 936 (2000). . . . Full disclosure is
      crucial to the integrity of bankruptcy proceedings; thus, we hold that
      all nondisclosures of assets, whatever the reason, must be treated
      the same. To hold otherwise would encourage a procedural end-run
      around the disclosure requirements. It would provide the opportunity
      for debtors to assert ignorance about ownership of an asset only to
      conveniently discover ownership of the asset at a later time. Hence,
      differentiating between intentional and unintentional disclosure
      would undermine the Bankruptcy Code’s requirement of [disclosure],
      and we hold that all instances of nondisclosure of assets will be
      treated the same. It is for this reason that we accept the reasoning
      of Kunica and hold that only disclosed assets will be revested to the
      debtor upon the dismissal of a bankruptcy proceeding.

            . . . Here, the 900 shares of stock remained with the
      bankruptcy estate upon the dismissal of the 1995 bankruptcy
      because [the plaintiff] did not disclose the assets when the
      proceedings began. . . . As such, the 900 shares of undisclosed . . .
      stock remained with the bankruptcy estate, and [the plaintiff] has no
      standing to assert claims arising from the sale of the 900 shares.

              . . . [T]he law established in Kunica . . . applies to all
      bankruptcy proceedings: estate assets can revest in the debtor only
      if the assets were disclosed to the bankruptcy court.

Id. at 701–03 (emphases added) (footnote omitted).



      7
          We have stated,

             In a bankruptcy action, the debtor must disclose all assets
      including contingent or unliquidated claims. The duty to disclose is a
      continuing duty that requires the debtor to amend schedules and
      forms if circumstances surrounding the bankruptcy change. If the
      debtor knows enough information to suggest that she might have a
      cause of action, then she must disclose the potential cause of
      action.

Horsley-Layman v. Adventist Health Sys./Sunbelt, Inc., 221 S.W.3d 802, 806–07
(Tex. App.—Fort Worth 2007, pet. denied) (citations omitted).


                                        9
      The principal takeaway from our decision in Kilpatrick is that based on one

federal district court decision—Kunica8—we held that the revesting of assets in a

debtor that usually occurs upon the dismissal of a bankruptcy case under section

349(b)(3) does not occur when the assets were not disclosed in a bankruptcy

schedule. See id. But this holding from Kilpatrick (along with the holding in

Kunica, which Kilpatrick echoed), which is untethered to the plain and

unambiguous revesting language of section 349(b)(3),9 has been criticized by

state and federal courts.

      For example, in Norris, our sister intermediate appellate court in Dallas

considered the question of whether a debtor lacked standing to litigate a lawsuit

because of her failure to disclose the claim in her dismissed bankruptcy case.


      8
        In Kunica, the court concluded that only disclosed assets revert to a
debtor under section 349(b)(3) after dismissal. 233 B.R. at 54–55. The court
stated that certain factors “militate[d] in favor” of that conclusion, including that
the debtor in that case “obtained . . . dismissal after [the bankruptcy] case was
fully administered and all of its assets scheduled, [so] it arguably obtained the
functional equivalent of a discharge.” Id. at 55. Similarly, although two of the
bankruptcies at issue in Kilpatrick had been dismissed, it appears that the debtor
received some relief because our opinion recites that the “creditors in all three
bankruptcies were paid in full, with interest.” 205 S.W.3d at 695. There is no
indication in the record of this appeal that Revell received any relief from his
debts during his bankruptcy.
      9
        We generally apply a statute according to its plain and unambiguous
language unless doing so would lead to an absurd result. See Jack Cty.
Appraisal Dist. v. Jack Cty. Hosp. Dist., 484 S.W.3d 228, 232 (Tex. App.—Fort
Worth 2016, no pet.); see also Lippincott v. Whisenhunt, 462 S.W.3d 507, 508
(Tex. 2015) (“A court may not judicially amend a statute by adding words that are
not contained in the language of the statute. Instead, it must apply the statute as
written.”).


                                         10
362 S.W.3d at 229, 231. The Dallas court noted that the “basic purpose” of

section 349(b)(3)’s revesting language is to “undo the bankruptcy case, as far as

practicable, and to restore all property rights to the position in which they were

found at the commencement of the case.” Id. at 232 (citing In re Petty, 848 F.2d
654, 655 (5th Cir. 1988), cert. denied, 488 U.S. 1009 (1989)). Applying section

349(b)(3)’s plain wording, the court concluded that Norris’s lawsuit revested in

her at the dismissal of her bankruptcy despite her failure to disclose it during the

bankruptcy; the court explicitly rejected our contrary holding in Kilpatrick.10 Id.

      Similarly, in Crawford, a federal court of appeals, rejecting Kunica’s

holding, held that a debtor’s claim revested in her despite her failure to disclose it

during a dismissed bankruptcy. 758 F.3d at 485. The court noted that section

349(b)(3)’s revesting language is broad and “makes no distinction between

[assets] that were listed in the debtor’s schedule . . . and those that were not.” Id.

at 484. The court stated that the “dismissal of [a] case under [section] 349,

automatically revesting all of the property of the estate in its prior owners, means

that there are no assets remaining to be abandoned or administered.” Id. at 485.


      10
         Morrison Supply contends that “Revell does not argue on appeal that his
claim revested in him when his bankruptcy case was dismissed and closed.” We
conclude that he does so in his original brief by challenging Kilpatrick and by
relying on Norris while quoting its discussion of section 349(b)(3) and in his reply
brief by explicitly contending that the dismissal of the bankruptcy case vested this
claim in him under section 349(b)(3). Morrison Supply also argues that Norris is
distinguishable because it concerned a chapter 7 bankruptcy, but Morrison
Supply does not explain why this difference affects the application of section
349(b)(3).


                                          11
      Several other courts across the country have joined these criticisms of the

holdings in Kunica and Kilpatrick and have applied the plain language of section

349(b)(3) to conclude that a debtor had standing to bring a suit despite the

debtor’s failure to disclose the claim in a dismissed bankruptcy. See Mackall v.

JPMorgan Chase Bank, N.A., 356 P.3d 946, 950 (Colo. App. 2014) (holding that

upon the dismissal of a bankruptcy case, “[a]ll of the property that was

transferred from the debtor to the estate revests in the debtor regardless of

whether the debtor disclosed it to the bankruptcy court”); Ass’n Res., Inc. v. Wall,

2 A.3d 873, 889 (Conn. 2010) (concluding that under section 349(b)(3), the

“failure to disclose a cause of action in bankruptcy proceedings does not

preclude the assertion of that claim in proceedings instituted after the dismissal

of the bankruptcy proceedings”); B.N. Realty Assocs. v. Lichtenstein, 801
N.Y.S.2d 271, 276 (N.Y. App. Div. 2005) (“[T]he dismissal of the bankruptcy case

had the effect, pursuant to [section 349(b)(3)], of restoring [the debtor’s] standing

to assert his [claims] in this action, notwithstanding his failure (which we

obviously do not condone) to disclose such matters in the bankruptcy case

. . . .”).11 These courts’ conclusions are supported by the longstanding principle

that the dismissal of a bankruptcy case has the effect of the case having never

been filed. See In re Dumontier, 389 B.R. 890, 897 (Bankr. D. Mont. 2008); In re


      11
        We have not found any case citing Kilpatrick in support of the proposition
that a debtor’s failure to disclose an asset precludes revesting of the asset under
section 349(b)(3).


                                         12
Derrick, 190 B.R. 346, 350 (Bankr. W.D. Wis. 1995); see also In re Income Prop.

Builders, Inc., 699 F.2d 963, 965 (9th Cir. 1983) (op. on reh’g) (“After an order of

dismissal, the debtor’s debts and property are subject to the general laws,

unaffected by bankruptcy concepts.”); In re Garnett, 303 B.R. 274, 278 (E.D.N.Y.

2003) (explaining that “dismissal undoes the bankruptcy estate”); In re Sports &

Sci., Ind., Inc., 95 B.R. 745, 747 (Bankr. C.D. Cal. 1989) (“[Section 349(b)(3)]

attempts to place the parties in the same position they had prior to the

commencement of the case.”).

      The language of section 349(b)(3) is unqualified; it states simply that

unless a court orders otherwise, the dismissal of a bankruptcy revests the

estate’s property in the entity in which the property was previously vested. 11

U.S.C.A. § 349(b)(3). Nothing in the section states that revesting is subject to

disclosure requirements.     Id.   Rather, the section protects the interests of

creditors and the bankruptcy process by allowing a court, for cause, to alter the

general rule of revesting upon dismissal on a case-by-case basis. Id. Thus, if a

bankruptcy court finds that undisclosed assets, if in existence, could impact the

decision to dismiss, or if the debtor is receiving a “functional equivalent of a

discharge” through the dismissal (as in Kunica), or if other considerations exist

impacting the fairness to debtors or creditors of the revesting of undisclosed

assets, the court has the authority to fashion an appropriate remedy in its




                                        13
dismissal order.12 See id.; Kunica, 233 B.R. at 55; see also Iannini v. Winnecour,

487 B.R. 434, 439 (W.D. Pa. 2012) (“[A] bankruptcy court has the ability under

[section 349] to retain jurisdiction over the administration of the estate in its

dismissal order, if it finds cause to do so.”).

      We conclude that the “caveat” to section 349(b)(3) that formed the basis of

our holding in Kilpatrick is neither supported by the plain, unambiguous language

of that section nor necessary to protect the interests of creditors or the integrity of

the bankruptcy process. Therefore, we hold that to that extent, our decision in

Kilpatrick was erroneous, and we overrule it.13 We hold that under the plain

language of section 349(b)(3), the dismissal of a bankruptcy case revests the

property of the bankruptcy estate “in the entity in which such property was vested

immediately before the commencement of the case” even if the debtor did not

properly disclose the property during the bankruptcy. 11 U.S.C.A. § 349(b)(3);

see Crawford, 758 F.3d at 485; Norris, 362 S.W.3d at 231–32. Thus, when the

bankruptcy court dismissed Revell’s bankruptcy petition, property that the estate

once held revested in him, and he has standing to pursue his claim in this suit.14

See Norris, 362 S.W.3d at 231–32; B.N. Realty Assocs., 801 N.Y.S.2d at 276.


      12
           The bankruptcy court did not do so here.
      13
           Furthermore, we now expressly reject the holding in Kunica.
      14
        Given this holding, we need not decide other legal disputes presented in
the parties’ briefs, including whether Revell otherwise had standing to bring this
suit based on distinct aspects of a chapter 13 bankruptcy and whether Revell
adequately disclosed his potential claim to the bankruptcy trustee by informing

                                           14
      To the extent that Morrison Supply contends that Federal Rule of

Bankruptcy Procedure 6009 conflicts with this holding, we disagree. That rule

states, “With or without court approval, the trustee or debtor in possession may

prosecute or may enter an appearance and defend any pending action or

proceeding by or against the debtor, or commence and prosecute any action or

proceeding in behalf of the estate before any tribunal.” Fed. R. Bankr. P. 6009

(emphasis added). We conclude that this rule does not apply here because upon

the dismissal of a bankruptcy case, no bankruptcy estate continues to exist. See

Crawford, 758 F.3d at 485; Garnett, 303 B.R. at 278; Mackall, 356 P.3d at 951.

      Morrison Supply argues that the “plain terms of [section] 349 provide that

assets that existed before the commencement of a bankruptcy return to the

person . . . that owned those assets before the bankruptcy.” Thus, according to

Morrison Supply, because Revell acquired his potential claim during his

bankruptcy (when he was injured) rather than before it, section 349(b)(3) does

not apply. We cannot agree because the effect of section 349(b)(3) is to divest

the bankruptcy estate of all property upon a case’s dismissal, to revest the

property in the person or entity that previously owned it, and to allow parties to

proceed as if a bankruptcy case had not been filed. See Crawford, 758 F.3d at

485; Income Prop. Builders, Inc., 699 F.2d at 965; see also In re Edwards, 538
B.R. 536, 541–42 (Bankr. S.D. Ill. 2015) (holding that section 349(b)(3) required

the trustee about his injury. See Tex. R. App. P. 47.1; QuikTrip Corp. v.
Goodwin, 449 S.W.3d 665, 677 n.19 (Tex. App.—Fort Worth 2014, pet. denied).


                                       15
the return of the debtor’s postpetition wages after dismissal); In re Hamilton, 493
B.R. 31, 39 (Bankr. M.D. Tenn. 2013) (reaching a similar conclusion). To “hold

otherwise would be to fail to give full effect to [section] 349(b)’s broad scope.”

See Edwards, 538 B.R. at 542; see also In re Slaughter, 141 B.R. 661, 663

(Bankr. N.D. Ill. 1992) (“It would be anomalous to give prepetition property of the

estate to the debtor under [section] 349(b)(3) and postpetition property of the

estate to creditors.”).

      For all of these reasons, we conclude that we must reverse the trial court’s

summary judgment in favor of Morrison Supply on the basis of Revell’s alleged

lack of standing. We sustain Revell’s first issue, which is dispositive.

                                    Conclusion

      Having sustained Revell’s first, dispositive issue, we reverse the trial

court’s judgment and remand this case to the trial court for further proceedings.


                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: August 29, 2016




                                         16